                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     UNITED STATES OF AMERICA, et al.,                  Case No.17-cv-00134-VKD
                                                        Plaintiffs,
                                   9
                                                                                            ORDER EXTENDING STAY
                                                 v.
                                  10

                                  11     HCA HEALTHCARE, INC., et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court stayed this matter on February 22, 2019 to allow plaintiff-relator Zuri Lazard 30

                                  14   days to identify new counsel. Dkt. No. 34. On March 22, 2019, Ms. Lazard filed a status report

                                  15   representing that she had taken significant steps to secure new counsel and requesting that the stay

                                  16   be extended for another 30 days. Good cause having been shown, the Court grants Ms. Lazard’s

                                  17   request to extend the stay.

                                  18          Ms. Lazard shall file a status report on or before April 24, 2019 advising the Court of the

                                  19   status of her efforts to secure new counsel. If she is unable to find substitute counsel, the Court

                                  20   will be required to dismiss this action without prejudice to the United States and the State of

                                  21   California. Stoner v. Santa Clara Cty. Office of Educ., 502 F.3d 1116, 1125–28 (9th Cir. 2007).

                                  22          IT IS SO ORDERED.

                                  23   Dated: March 25, 2019

                                  24

                                  25
                                                                                                     VIRGINIA K. DEMARCHI
                                  26                                                                 United States Magistrate Judge
                                  27

                                  28
